Citation Nr: 1755523	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  15-22 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for varicose veins of the left lower extremity.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from April 1960 to June 1962.

This case comes before the Board of Veterans' Appeals (the Board) from a January 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There are outstanding records.  The May 2015 Statement of the Case indicates that treatment records from the Tampa VA Medical Center covering the period from January 2006 to May 2015 were considered in adjudicating the Veteran's appeal.  However, the most recent VA medical records in the claims file are dated in December 2011.  Thus, outstanding VA medical records from December 2011 to present should be associated with the claims file.  Additionally, the AOJ should request the Veteran's assistance in identifying and obtaining any relevant outstanding private treatment records.

In the August 2013 Notice of Disagreement and June 2015 VA Form 9, the Veteran's representative asserted that the VA examination provided in September 2012 was inadequate.  However, neither statement indicated a basis for that assertion, nor is one evident from review of the examination report.  Nevertheless, the June 2015 VA Form 9 also stated that VA had failed to consider evidence showing the Veteran's varicose veins had increased in severity.  Given this suggestion of worsening, the Board finds it appropriate to afford the Veteran a contemporaneous VA examination.
Turning to the Veteran's other claim, a TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

The Veteran is service-connected for migraine headaches, rated 50 percent disabling from July 19, 2003; varicose veins, rated 10 percent disabling from October 4, 1968; and tinnitus, rated 10 percent disabling from May 9, 2012.  The Veteran has a combined disability rating of 60 percent from July 19, 2013.  See 38 C.F.R. § 4.25 (2017).  As such, the Veteran does not satisfy the minimum percentage rating requirements of 38 C.F.R. § 4.16(a) (2017) during the appeal period.  

However, VA regulations provide that if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) (2017), rating boards should refer to the Director of the Compensation Service for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2017).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2017).

The record contains relevant evidence regarding the level of functional impairment.  Social Security Administration (SSA) disability records indicate the Veteran was deemed disabled as of July 18, 2003 due to chronic neck and back pain and migraine headaches.  The September 2012 VA examiner opined that the Veteran would not be able to engage in occupations involving strenuous labor but would be able to work in jobs requiring light duty or sedentary labor.  The examiner added that the Veteran's headaches limited his ability to concentrate and focus on tasks, and that the Veteran had multiple non service-connected disabilities that likely contributed to his unemployability.  In an April 2016 report, vocational specialist C. S. opined that the Veteran was completely disabled as a result of his service-connected disabilities, and that the Veteran would be unable to attend to basic work functions and work in any employment including that of a sedentary nature.  

The record indicates that the Veteran's employment history included 15 years as a truck driver delivering freight, and 18 years as a rural postal carrier.  The Veteran graduated high school and completed one year of college.

Taken together, the above facts suggest the Veteran's service-connected disabilities may preclude him from securing or following a substantially gainful occupation.

Nevertheless, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Director of the Compensation Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claim.

Thus, the Board refers the Veteran's claim to the Director of the Compensation Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) (2017).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Take appropriate action to obtain VA treatment records from December 2011 to present.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims.

3.  Next, schedule the Veteran for an examination to determine the current nature and severity of his service-connected varicose veins of the left lower extremity.  The electronic claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed.

Additionally, the examiner should review the Veteran's claims file in conjunction with the examination, to include evidence regarding the Veteran's education, training, and work history, and comment on the functional impairment caused by service-connected migraines, varicose veins, and tinnitus, with specific regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.

4.  Review the examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

5.  Submit the TDIU issue to the Director of the Compensation Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) (2017).  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.  The response from the Director of the Compensation Service must be included in the claims file.

6.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, the Veteran and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




